DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 15, at the end of the claim it states near the end of the claim “the version” however, this does not have antecedent basis in claim 15 nor in claim 12. It is further unclear because it states, “the version of the type of the user terminal,” are these supposed to be two separate distinctions or one overarching determination?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2015/0011277 to Wakeford.
	With regard to claim 1, Wakeford discloses ab electronic game system configured to provide game play content to a user, the electronic game system comprising: a communication interface configured to acquire, from a user terminal via a network, information indicating a type of an operating system (OS) executed by the user terminal as available environment information indicating an available environment for a game to be executed by the user terminal (Fig. 3; 0029; 0055); and processing circuitry configured to determine a parameter to be used to provide electronic game play content to the user terminal via the network upon receiving an indication that an input operation is received at the user terminal based on the information indicating the type of the OS associated with the user terminal at the time of the input operation (0029; 0033-0036; 0055; 0058); and control the communication interface to provide the electronic game play content to the user terminal via the network based on the determining (0029; 0033-0036; 0055; 0058).
	With regard to claim 2, Wakeford discloses that the communication interface is configured to acquire information indicating a type of a first OS and information indicating a type of a second OS that is different from the type of the first OS as the available environment information (Fig. 3; 0033-0335; 0055; 0058), and the processing circuitry is configured to determine a first parameter in a case that the communication interface acquires the information indicating the type of the first OS (0029; 0033-0036; 0055; 0058); determine a second parameter in a case that the communication interface acquires the information indicating the type of the second OS (0029; 0033-0036; 0055; 
	With regard to claim 3, Wakeford discloses memory configured to store the parameter in association with the available environment information and a content ID of the electronic game play content (fig. 3) wherein the processing circuitry is configured to use, as the parameter to be determined, the parameter stored in the memory in association with the available environment (fig. 3 0029; 0033-0036; 0055; 0058).
	With regard to claim 4, Wakeford discloses memory configured to store the parameter in association with the available environment information and a content ID of the electronic game play content (fig. 3; 0029; 0033-0036; 0055; 0058), wherein the processing circuitry is configured to use, as the parameter to be determined, a calculated parameter calculated using the parameter stored in the memory in association with the electronic gameplay content and a coefficient determined based on the available environment information (0029; 0033-0036; 0055; 0058; 0073).
	With regard to claim 5, Wakeford discloses the available environment includes at least one piece of available environment selected from the group consisting of: a game program executed by the user terminal; a version of the game program; a browser; and an account used to log in to the game (0029; 0030; 0033-0036; 0055; 0058).
	With regard to claim 6, Wakeford discloses that the parameter is at least one parameter selected from the group consisting of: a winning probability of the electronic game play content in a case that the content is provided to the user terminal by a drawing; an appearance probability of the electronic game play content in a case that the electronic game play content appears in the game; a nature and/or performance of the electronic game play content; a degree of enhancement in a case that the nature and/or performance of the electronic game play content is enhanced; a number of 
	With regard to claim 8, Wakeford discloses the electronic game system is a sever including the communication interface and the processing circuitry (0017).
	With regard to claim 9, Wakeford discloses that the electronic game system is a distributed system including a plurality of connected computing devices including the communication interface and the processing circuitry (fig. 2; 0017).
	Claims 10 and 11 are a method claim and a CRM claim that contain similar limitations as claim 1 and is rejected in like manner.
	With regard to claim 12, Wakeford discloses a method performed by an electronic game system configured to provide electronic game content to a user, the method comprising: acquiring, from a user terminal via a network, information indicating a characteristic corresponding to the user terminal as available environment information indicating an available environment for a game to be executed by the user terminal (0029; 0033-0036; 0055; 0058); determining a parameter to be used to provide electronic game play content to the user terminal via the network upon receiving an indicating that an input operation is received at the user terminal based on the information indicating a characteristic corresponding to the user terminal at the time of the input operation (0029; 0033-0036; 0055; 0058); and providing, via the communication interface, the electronic game play content to the user terminal via the network based on the determining (0029; 0033-0036; 0055; 0058).
	With regard to claim 13, Wakeford discloses that the characteristic corresponding to the user terminal is a version of an operating system (OS) executed by the user terminal, and the determining includes determining the parameter to be used to provide the electronic gameplay 
	With regard to claim 15, Wakeford discloses that the characteristic corresponding to the user terminal is a type of the user terminal; and the determining includes determining the parameter to be used to provide the electronic gameplay content to the user terminal based on the version of the type of the user terminal (Fig. 3; 0029; 0033-0036; 0055; 0058).
	With regard to claim 16, Wakeford discloses that the characteristic corresponding to the user terminal is information indicating an account cooperating with user information of the user (fig. 3; 0029; 0033-0036; 0055; 0058); and the determining includes determining the parameter to be used to provide the electronic gameplay content to the user terminal based on the information indicating the account associated with the user terminal at the time of the input operation ((0029; 0033-0036; 0055; 0058).
 	With regard to claim 17, Wakeford discloses the characteristic corresponding to the user terminal is a browser executing the electronic game at the user terminal (0030), and the determining includes determining the parameter to be used to provide the electronic game play content to the user terminal based on the browser executing the electronic game at the time of the input operation (0030).
	With regard to claim 18, Wakeford dislcoses the available environment includes at least one piece of available environment selected from the group consisting of: a game program executed by the user terminal; a version of the game program; a browser; and an account used to log in to the game (0030-0032).
	With regard to claim 19, Wakeford discloses the parameter is at least one parameter selected from the group consisting of: a winning probability of the electronic game play content in a case that the content is provided to the user terminal by a drawing; an appearance probability of the electronic .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wakeford in view of US Patent Application Publication No. 2015/0139773 to Kodisoja.
	With regard to claim 7, Wakeford does not appear to explicitly disclose within the reference associating progress of a game. However, Kodisoja teaches associate a progress result of the electronic game progress with user information of the user (0102). 
claim 14, Wakeford does not explicitly disclose a version of a game as Applicant intends. However, Kodisoja teaches the characteristic corresponding to the user terminal is a version of the electronic game executed by the user terminal (0085), and the determining includes determining the parameter to be used to provide the electronic gameplay content to the user terminal based on the version of the electronic game executed by the user terminal at the time of receiving the input operation (0085 along with the disclosure of Wakeford at 0029; 0033-0036; 0055; 0058).
	Claim 20 is similar to claim 7 and is rejected in like manner.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Kodisoja with the disclosure of Wakeford in order to 1) save the progress of the game as it goes along so that the user does not have to restart each time they logon and 2) so that if certain parameters are available in certain versions the user will be able to play with those parameters whereas versions that do not have those parameters will still be able to play the game.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Trent Liddle/Primary Examiner, Art Unit 3715